GOLDTHWAITE, C. J.
By the statute of 15th February, 1854, the owners of all steamboats, navigating the waters of this State, are required to file in the office of the judge of probate of Mobile county a statement in writing, and on oath, of the name of the boat, its owners, and their place of residence; and upon any change of ownership being made, the transferree is required to file a similar statement, setting forth such change, his place of residence, and the interest transferred. The statement is required to be filed before the boat leaves the port of’ Mobile, and may be made by agent or attorney.
The second section gives a penalty against the owners of any steamboat, who shall permit the same to be run or navigated upon any of the rivers of the State; which may be recovered either by suit against them, or by “ attachment against the boat by admiralty process,' in the same manner as is provided by the law of this State for the recovery for work and materials furnished steamboats.”
*196The object of the statute is apparent upon its face. It was designed to give more effectual protection to the persons and the property of citizens, by advancing their remedies for torts or contracts done or made by the agents of steamboats, while navigating the waters of this State. The statute itself makes no exception. A compliance with its requisitions is demanded of the owners of all.boats leaving the port of Mobile, and navigating our rivers; and, jn view of the objects of the act alone, no good reason is perceived for distinguishing in favor of the owners of boats engaged in navigation which extends beyonds the limits of the State.
In the case of the Swan, it has been urged that, to subject the owners to the penalty, it is necessary that the boat should go outside of the limits of the port of Mobile, which includes a portion of the river above and below the city, as well as the upper and lower bay. We cannot, however, give the statute this construction. A port means a “ commercial point to which vessels resort”, as well as a “ collection district”, a “hai'bor”, or “shelter.” .-Where the navigation was continuous, and extended through and beyond the limits of the port, we incline to the opinion that, if a vessel in her voyage anchored within the limits of the port, the right to the penalty would not accrue, although she had navigated a portion of the river; but where the navigation was not of that character, but commenced at Mobile, or at any other point in the bay or harbor, it would be a leaving of that port, within the meaning of the act, when she started from her berth at the wharf, or broke anchor, and proceeded on her voyage.
Neither can we agree that the remedy against the boat is barred by the failure to proceed within thirty days after the penalty accrues. The act, in assimilating the remedy to the law for the enforcement of mechanic's liens, refers simply to the form and mode of conducting the proceeding. The limitation is prescribed by the Code, (§ 2481,) which bars all causes of action, for which a special remedy is given by attachment against steamboats, in one year.
The three boats, then, all occupy the same position in law. They have all left the port of Mobile, and all have navigated the rivers of the State; and they are each liable to the penalty *197which the law declares against them, unless the constitutional objections which have been urged against the validity of the statute can be sustained.
By the constitution of the United States it is. provided, that Congress shall have power to regulate commerce “among the several States ;” and it is conceded that this power necessarily includes the right to regulate navigation, as one of the means by which commerce is carried on, and that powér is co-terminous with the act to which it applies — that in case of commercial intercourse between two States, where the navigation continues into the interior, the power of Congress in the regulation of the subject is not arrested by the intervention of State boundaries, but in such cases may be exercised up to the point where the act of commerce or navigation terminates.
We do not, however, admit that the mere grant of this power operates as an absolute prohibition on the States to legislate on the same subject; and we are not aware that the affirmative of this proposition has received the sanction of any court. The judges of the supreme court of the United States have expressed different views on this question; but the opinion of the majority of the members of that court in the license cases, (5 How. 504,) and the decision of the court in the more recent case of Cooley v. The Board of Wardens • of Philadelphia, (12 How. 299,) are directly opposed to such a conclusion.
But, if it was conceded that-the power to regulate commerce between the States was vested exclusively in Congress, ■ — is the act in question are gulation of commerce ? It interposes no obstruction to navigation. It simply demands of steamboat owners, for the purpose of facilitating legal remedies, that, before their boats leave the commercial port of the State, to navigate its waters, they should register the name of the vessel, and of themselves, with the place of their residence. ' The penalty for the omission to perform these requisitions acts upon the vehicles of commerce, it is true; and so does every State law which give an attachment, or writ of seizure, or execution against a vessel for a wrong done or contract violated. A law which authorizes a creditor to take the body of a seaman against whom he has a *198judgment, when found within the jurisdiction of the State, may, in particular cases, embarrass and retard navigation,— may act upon the means by which commerce is carried on; and yet such laws could not be regarded as regulations of commerce. The failure of a grantee to have his deed recorded, may result in defeating his title and turning him out of the possession of his land; but the law which required the registration of the deed, if it enforced the requisition by the forfeiture of the land, could in no sense be deemed a regulation of agriculture. We think the error is in confounding the remedy which is given for the violation of the law, with the duty which it imposes. If the act, therefore, is not to be regarded as a regulation of commerce, the argument that it is in derogation of the powers of Congress on that subject fails.
But it is urged, that the State law is in conflict with the laws of the United States upon the subject of navigation; and that, in such cases, the law of Congress is declared by the constitution to be the supreme law of the land. But where is the conflict ? Both laws can be executed, without in the slightest degree interfering with each other; and it certainly can be no objection to a State law, that it adopts the same or similar means to carry out its powers, which Congress has employed in the exercise of a power belonging-to the United States. — Marshall, C. J., in Gibbons v. Ogden, 9 Wheat. 204.
But it is said, that the compliance with the laws of the United States, and taking out a coasting license, conferred upon the vessels the right to pursue that navigation for the term specified in the license; and that the State, by adding another requisition to those imposed by Congress, has impaired this right. If the argument be a sound one, and the effect of the license issued under the authority of the law was to confer upon the vessel the absolute and unqualified right to the extent which is claimed by tho counsel for the appellees, it would seem to follow that any State legislation, which affected the right, would be an unwarrantable exercise of power; and yet it is not denied that the license does not prevent a quarantine law, passed by a State, from arresting the vessel, while engaged in a navigation of which Congress has the control, and, if need be, consigning both cargo and *199vessel to destruction. So it has been held, that a State, by a •police law, may add a requisition to those imposed by Congress in navigation between the States, when the act operates within the limits of the State. — Fitch v. Livingston, 4 Sand. Sup. Ct. Rep. 492. If the statute of this State is to be referred to the police powers, which, in a broad sense, embrace all legislation for the internal regulation and domestic order of the State, (4 Black. Com. 162,) it falls directly within the influence which sustains the laws to which we have just referred. So, also, if these laws are valid, simply because they are regarded as a lawful exercise of a power which the States have never given up, as the same principle would apply equally to the other reserved powers, it would be no objection to laws passed to assert them, that they imposed additional requisitions to those which the laws of the United States imposed upon the same subject. On the other hand, if the validity of State police laws, when affecting commerce, are sustained on the ground that the State powers, in these respects, form an implied exception to the grant to regulate commerce, then the grant itself must be construed as if the exception was expressed, and the State law would be paramount.
We do not, however, consider it necessary to determine these delicate and-interesting questions; and have merely referred to them for the purpose of showing that, if the statute in question is to be referred to the police powers of the State, it is valid, in any aspect in which it can be presented.
If it is not properly to be referred to these powers, then the answer to the objection we have stated, is, that the regulations of Congress, in relation to the coasting trade, so far as granting licenses is concerned, were not intended to confer rights, in the proper sense of that term, but were intended to operate as restrictions, preventing vessels from pursuing that navigation at all, unless they complied with the requisitions deemed by Congress essential to the national interests. If the State law dispensed with, or obstructed, the execution of these regulations, a different question would be presented. But, when the two laws are not in collision, and the State law is passed in pursuance of a power which it possesses, we cannot hold it invalid, merely because it adds to a requisition made by Congress in the exercise of a different power.
*200In relation to the suggestion, that the act is in violation of the ordinance of Congress, accepted by Alabama, which declares “that all navigable waters within, the'State shall forever remain public highways, free to the citizens of this State and of the United States, without any tax, duty, impost, or toll therefor, imposed by this State,” we deem it unnecessary to say more than that we do not regard the requisitions which the act makes upon the owners of boats as either a tax, duty, impost, or toll, for using the rivers of this State as a highway, within the spirit and meaning of this ordinance.
The decree below is reversed, and the cause remanded.